IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Regis H. Nale, Louis A. Mollica        :
and Richard E. Latker,                 :
                  Appellants           :
                                       :
             v.                        : No. 2008 C.D. 2015
                                       : Submitted: July 15, 2016
Hollidaysburg Borough and              :
Presbyterian Senior Living             :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                       FILED: September 28, 2016


             Regis H. Nale, Louis A. Mollica and Richard E. Latker (collectively,
Objectors) appeal pro se from an order of the Court of Common Pleas of Blair
County (trial court) sustaining the preliminary objections of Hollidaysburg
Borough (Borough) and Presbyterian Senior Living and dismissing Objectors’
appeal on the basis that their appeal had been untimely filed.


                                         I.
             In 2013, Presbyterian Senior Living purchased a building located at
201 Jackson Street, Hollidaysburg, Blair County, Pennsylvania (Property), which
was in a Residential-Only District (R2) and was being utilized by the
Hollidaysburg Area School District (School District) as its administrative offices.
After the School District moved its administrative offices, Presbyterian Senior
Living submitted development plans to the Borough and requested: 1) that the
Borough abandon an alley that existed between the former School District
administration offices and the existing nursing home of Presbyterian Senior Living,
and 2) that the Borough rezone the former School District administrative offices
from an R2 District to a Residential Business (RB) District to make it the same
zoning designation as the nursing facility.


              The rezoning request was submitted to the Blair County Planning
Commission and the Hollidaysburg Planning Commission (Planning Commission)
for review. Because there were so few parcels located in the area to be left as R2,
the Borough also rezoned those parcels to RB.1 Notices of a public hearing to be
held on March 12, 2015, on the application to rezone the parcels were posted and
published. The public hearing was held as scheduled, and Objectors Nale and
Latker were present and spoke their objections during the public comment section.
The Borough Council approved the rezoning.2

       1
        A total of 19 parcels were to be rezoned, of which three were owned by Presbyterian
Senior Living, one was owned by a nearby corporation, and the remaining 15 parcels were
owner-occupied single-family homes.

       2
        Section Two of Ordinance No. 869, the Ordinance that governs the rezoning, states its
Purpose as:

              The Borough Council of Borough of Hollidaysburg deems it
              appropriate in the furtherance of the purposes of the
              “Hollidaysburg Borough Zoning Ordinance” to amend said
              [Borough Zoning] Ordinance by redefining certain boundaries of
              the “Official Zoning Map” in order to make changes, in certain
(Footnote continued on next page…)

                                             2
               Following the rezoning approval, Presbyterian Senior Living sought
conditional use approval “to construct a new group residence addition to [its]
existing group residence along Newry and Jackson Streets in the Borough.”
(Reproduced Record (R.R.) at 248.) The proposal included:

               [The construction of] an approximately 75,000 square-
               foot facility with three stories and 41 dwelling units plus
               support spaces. Site improvements include construction
               of a small parking area, drop-off loop, utility extensions,
               sidewalks, landscaping, and storm water management
               facilities. Some of the parking will be included under a
               portion of the building.


(Id. at 248.) Along with the application, Presbyterian Senior Living also included
a lot merger plan to combine the parcels that were rezoned to RB into one property
for the proposed facility which required a land development plan.3


(continued…)

               zoning districts delineated by said Map. The purpose of this
               Ordinance [Amendment] is to redefine said districts by changing
               the boundaries of the said districts on said Map as set forth in
               Section Three hereof.

(Reproduced Record (R.R.) at 200.)

       3
           Under Chapter 22, Section 201 of the Holliday Ordinance a “land development” is
defined as any of the following: “(1) The improvement of one lot or two or more contiguous
lots, tracts or parcels or land for any purpose involving (a) A group of two or more residential or
nonresidential buildings, whether proposed initially or cumulatively, or a single nonresidential
building on a lot or lots regardless of the number of occupants or tenure. (b) The division or
allocation of land or space, whether initially or cumulatively, between or among two or more
existing or prospective occupants by means of, or for the purpose of streets, common areas,
leaseholds, condominiums, building groups or other features. (2) A subdivision of land.”
Chapter 22 “Subdivision and Land Development” of Hollidaysburg Ordinance at
(Footnote continued on next page…)

                                                3
             On June 2, 2015, the Planning Commission recommended conditional
approval of Presbyterian Senior Living’s land development plan, titled
“Preliminary/Final Land Development Plan,” that included the lot merger plan as
well as the off-street parking reduction request. During its meeting on June 11,
2015, the Borough Council declined to approve the land development plan because
the Planning Commission had not made a final decision regarding its approval on
the parking requirements. Then, at its July 2015 meeting, finding that it had
already approved the request for alternative parking at its previous meeting, the
Planning Commission approved the land development plan. On August 13, 2015,
the Borough Council approved the land development plan but did not decide the
off-street parking request, which it continued to its September meeting. At each of
these meetings, at least one Objector was present and voiced objections.


                                           II.
             On August 26, 2015, Objectors, residents of Hollidaysburg, then filed
a petition for a preliminary injunction, requesting a hearing and seeking to, inter
alia, suspend the land development permit “pending a full and lawful assessment
of the project in accordance with Chapter 22 of the Hollidaysburg Code of
Ordinances [Hollidaysburg Ordinance],” and obtain a finding that the rezoning and
lot merger were unlawful and without effect. (Id. at 4.) Following a hearing, the
trial court ordered Objectors to file a complaint because the court “simply cannot


(continued…)

http://www.blairco.org/HollidaysburgBorough/Documents/Chapter_22.pdf (last visited August
23, 2016).




                                           4
make any ruling on any request for a preliminary or special injunction without the
filing of a [c]omplaint.” (Id. at 289.)


              On September 14, 2015, Objectors filed a complaint seeking
declaratory judgment and injunctive relief, averring, inter alia, various
misrepresentations, falsities and unlawful actions relating to the Borough Council
meetings, the rezoning and the land development plan. Objectors also averred that
the Borough’s approval of the land development plan violated Chapter 22, Sections
303, 304, 305, 403 and 404 of the Hollidaysburg Ordinance because two separate
submissions, a “preliminary” plan and a “final” plan, were not made for approval,
but rather, the land development plan was unlawfully condensed into one
submission.     Presbyterian Senior Living and the Borough filed preliminary
objections alleging procedural deficiencies in the complaint and averring that the
complaint failed to assert a cognizable cause of action.


              After holding a hearing in the form of a status conference to address
the preliminary objections, the trial court sustained the preliminary objections and
dismissed Objectors’ complaint and their petition for injunction. The trial court
found that Objectors had failed to file a timely appeal of the Borough’s approval
on March 12, 2015, of the rezoning petition and the August 13, 2015 approval of
the land development plan as required by Section 1002-A(a) of the Pennsylvania
Municipalities Planning Code (MPC)4 which provides, in pertinent part:



      4
         Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §§10101–11202. Section 1002–
A(a) of the MPC, added by the Act of December 21, 1988, P.L. 1329, 53 P.S. §11002–A(a).



                                           5
              [An appeal] shall be taken to the court of common pleas
              of the judicial district wherein the land is located and
              shall be filed within 30 days after entry of the decision as
              provided in 42 Pa.C.S. § 5572 (relating to time of entry
              of order)…. It is the express intent of the General
              Assembly that, except in cases in which an
              unconstitutional deprivation of due process would result
              from its application, the 30-day limitation in this section
              should be applied in all appeals from decisions.


53 P.S. §11002–A(a).


              The trial court further reasoned that even if Objectors’ challenge of
the Borough’s approval of the land development plan was timely, Objectors failed
to assert a cognizable claim because “in reading [Sections] 303-305 [of the
Hollidaysburg Ordinance] together, these ordinances demonstrate that a
consolidated land development plan is not expressly prohibited where the
preliminary plan is approved without subsequent conditions and the subdivider or
developer satisfies the conditions within [Section] 305(1)….” (September 30,
2015 Trial Court Opinion at 6.) This appeal followed.5




       5
          In reviewing a trial court’s order sustaining preliminary objections to a complaint, we
are limited to determining whether the trial court erred as a matter of law or committed an abuse
of discretion. Bussinger v. Dyne, 76 A.3d 137, 140 n.6 (Pa. Cmwlth. 2013), appeal denied, 74
A.3d 1186 (Pa. 2014). In doing so, we must accept as true all well-pled facts and all inferences
reasonably deducible therefrom. Id.




                                               6
                                       III.
                                       A.
            On appeal, Objectors do not contend that they filed a timely appeal of
the Board’s decision of March 12, 2015, to rezone the Property. Instead, citing
Schadler v. Zoning Hearing Board of Weisenberg Township, 850 A.2d 619 (Pa.
2004), they argue that the Borough’s March 12, 2015 decision to rezone was void
ab initio because their due process was violated before the decision was made,
making the 30-day appeal period limitation under the MPC inapplicable. They
apparently contend that their due process rights were violated because during the
March 12, 2015 meeting, “an ostensibly official government zoning map
misrepresenting the existing zoning boundaries was circulated.” (Appellants’ Brief
at 23.)


            In Schadler, our Supreme Court concluded that an ordinance was void
ab initio because the municipality did not comply with statutory notice
requirements prior to the ordinance’s enactment. Because the ordinance was not
properly enacted, there was no effective date from which the 30-day appeal period
could begin running, making any procedural challenge thereto not time-barred.
However, our “Supreme Court has limited the application of the void ab initio
doctrine to circumstances implicating notice, due process, or other constitutional
rights of a party.” Falkler v. Lower Windsor Township Zoning Hearing Board,
988 A.2d 764, 767 (Pa. Cmwlth. 2010). See also Section 1002-A of the MPC, 53
P.S. §11002–A.




                                        7
             Because the circulation of a purported incorrect zoning map at the
hearing does not implicate any of those factors, the void ab initio doctrine does not
apply. So even if we were to hold that the filing of the preliminary injunction
request of August 26, 2015, served as an appeal, it was untimely because it was
filed much more than 30 days after the March 12, 2015 rezoning decision.


                                         B.
             As to whether Objectors’ challenge to the Borough Council’s August
13, 2015, approval of the land development is timely, that requires us to address
whether the preliminary injunction request of August 26, 2015, served as an
appeal. If it did, the appeal was timely because it was filed within 30 days of the
Borough Council’s approval of the land development plan.


             Section 708(c) of the Judicial Code provides that:

             If a complaint in the nature of equity, mandamus,
             prohibition, quo warranto or other original process is
             commenced in any court against a government unit . . .
             objecting to a governmental determination by any of
             them, where the proper mode of relief is an appeal from
             the determination of the government unit, this alone shall
             not be a ground for dismissal, but the papers whereon the
             process against the government unit . . . was commenced
             shall be regarded and acted on as an appeal from such
             determination of the government unit and as if filed at the
             time such process was commenced.


42 Pa.C.S. §708(c) (emphasis added).




                                         8
                Section 708(c) permits any action that was commenced by the filing
of the complaint to serve as a timely appeal from a government action. In this
case, the Borough granted the land development permit on August 13, 2015, and
Objectors filed their petition for preliminary injunction on August 26, 2015.
However, the petition for preliminary injunction is not a complaint in equity as
required by the above provision. A petition for preliminary injunction can only be
filed after a complaint in equity has been filed and cannot, in any way, be
considered to be “original process.” Objectors had 30 days from August 13, 2015,
or September 12, 2015, to file their complaint in equity. Objectors filed their
complaint in equity on September 14, 2015; however, because September 12,
2015, was a Saturday, under Section 1908 of the Statutory Construction Act of
1972, 1 Pa.C.S. §1908, the statutory deadline would be extended to the next
business day, which is September 14, 2015.6 Because Objectors’ complaint in
equity was filed within 30 days of Council’s approval of the plan, it acted as an
appeal of that decision.7

       6
           Section 1908 of the Statutory Construction Act of 1972 provides:

                When any period of time is referred to in any statute, such period
                in all cases, except as otherwise provided in section 1909 of this
                title (relating to publication for successive weeks) and section 1910
                of this title (relating to computation of months) shall be so
                computed as to exclude the first and include the last day of such
                period. Whenever the last day of any such period shall fall on
                Saturday or Sunday, or on any day made a legal holiday by the
                laws of this Commonwealth or of the United States, such day shall
                be omitted from the computation.

1 Pa.C.S. §1908.

       7
         Where the trial court takes no additional evidence, our review in a land development
appeal is limited to determining whether the local governing body committed an error of law or
(Footnote continued on next page…)

                                                 9
                                              C.
              Because Objectors’ complaint acted as an appeal from the approval of
the final consolidated land development plan, the issue then is whether the
approval of the “Preliminary/Final Land Development Plan” was proper or did the
Borough have to approve the preliminary plan first and, at a separate date, approve
the final plan. Objectors specifically contend that separate approvals of the land
development plan are required by Chapter 22, Sections 303, 304 and 305 of the
Hollidaysburg Ordinance.


              Section 303 of the Hollidaysburg Ordinance, titled, “Official
Submission of the Preliminary Plan,” provides:

              1. Submission of Plans. The applicant shall submit 15
              copies of the preliminary plan and all information
              relating thereto to the Borough staff who shall forward
              copies to the Borough Planning Commission and Council
              and other appropriate agencies/persons for review.

              2. County Planning Review. Upon receipt of duly filed
              application, the Borough shall forward a copy to the
              county planning agency for review. The Borough shall
              not approve any application until the county’s review is
              received or until 30 days following the date the
              application was sent to the county. Any review fees
              required by the county shall be paid by the applicant.




(continued…)

an abuse of discretion. Robal Associates, Inc. v. Board of Supervisors of Charlestown Township,
999 A.2d 630 (Pa. Cmwlth. 2010).




                                              10
(Chapter 22 “Subdivision and Land Development,” Section 303 of Hollidaysburg
Ordinance.)8


               Section 304, titled, “Review of the Preliminary Plan,” states:

               1. The Borough staff shall review the plans and submit a
               report to the Planning Commission. The staff shall also
               be responsible for obtaining reviews, as applicable, from
               other governmental agencies and forwarding such
               information to the Planning Commission.

               2. The Planning Commission shall review the plan in
               accordance with the requirements of this Chapter,
               considering the recommendations of the above-
               mentioned agencies. Within 40 days after the filing of
               the preliminary plan, the Commission shall recommend
               whether the preliminary plan shall be approved, approved
               with modifications or disapproved. The Commission
               shall notify the applicant and Borough Council in writing
               of its findings and recommendations.

               3. Borough Council shall review the proposed plan and
               shall act upon the preliminary plan application with[in]
               90 days of the official filing date. Failure to do so shall
               be deemed an approval.            Before acting upon a
               preliminary plan, Borough council may hold a hearing
               thereon after public notice.

               4. Borough Council shall notify the applicant of its
               decision to approve, approve with conditions, or
               disapprove the preliminary plan in writing. Such notice
               shall be given to the applicant in person or mailed to the


      8
         Chapter 22 “Subdivision and Land Development” of Hollidaysburg Ordinance at
http://www.blairco.org/HollidaysburgBorough/Documents/Chapter_22.pdf (last visited August
23, 2016).




                                           11
address shown on the application within 15 days of the
decision by Council.

5. If the plan is approved with conditions or disapproved,
Council shall specify in their notice the conditions which
must be met and/or the defects found in the plan,
including specific reference to provisions of any statute
or ordinance which have not been fulfilled.

6. If the plan is approved with conditions, the applicant
shall have 30 days from the date of notification to either
accept or reject the conditions and so notify Council. If
the applicant fails to act within this time period, the plan
approval shall be rescinded automatically.

7. Approval of the preliminary plan shall constitute
approval of the subdivision or land development plan as
to the character and intensity of development, the
arrangement and approximate dimensions of streets, lots,
and other planned features. The approval binds the
applicant to the general scheme of the development
shown, unless a revised preliminary plan is submitted,
and permits the applicant to proceed with final detailed
design improvements and to prepare the final plan.
Approval of the preliminary plan does not authorize the
sale of lots nor recording of the preliminary plan.

8. The preliminary plan approval shall stipulate the date
by which application for final plan approval must be
submitted. Where the development is proposed to be
completed in phases or stages, the preliminary approval
shall include a timetable for the submission of the final
plans for the various phases.




                            12
(Chapter 22 “Subdivision and Land Development,” Section 304 of Hollidaysburg
Ordinance.)9


               Finally, Section 305, titled, “Submission of the Final Plan,” provides:

               Upon approval of the preliminary plan, the applicant
               shall submit a final plan in accordance with the time
               periods specified by the preliminary plan approval. If the
               applicant does not do so, the preliminary plan shall be
               nullified unless a written time extension is approved by
               the Borough Council. The final plan must conform to the
               general scheme of the “preliminary plan” as approved
               and must contain the information specified in Part 4,
               §404. [Ord. 648]

               1. Provisions for “Final Plan” Approval – Before
               requesting “final plan” approval, the subdivider or
               developer must:

                     A. Submit one of the following to the Borough:
               [Ord. 648]

                             (1) a certificate that all improvements and
               installations to the subdivision or development required
               by these regulations have been made; or

                           (2) a bond, certified check or other security
               in compliance with §606 of Part 6 of this Chapter. [Ord.
               648]

                    B. Include on his plans and drawings all the
               improvements required in Part 6, §602.


      9
         Chapter 22 “Subdivision and Land Development” of Hollidaysburg Ordinance at
http://www.blairco.org/HollidaysburgBorough/Documents/Chapter_22.pdf (last visited August
23, 2016).




                                           13
                   C. Agree that at the time each improvement is to
             be installed, as well as upon its completion, the
             subdivider or developer will notify the Borough so that
             adequate inspections can be made. [Ord. 648]

             2. Number of Copies; Payment of Fees. The applicant
             shall submit a reproducible original of the plans, five
             copies of the final subdivision or land development plans
             and at least three copies of all other required information.
             [Ord. 648]


(Chapter 22 “Subdivision and Land Development,” Section 305 of Hollidaysburg
Ordinance.)10


             We agree with the trial court that nothing in those provisions prohibit
approving both plans at the same time when a plan is approved without conditions.
Under Chapter 22, Section 304(7), the approval of the preliminary plan constitutes
the approval of the subdivision or land development plan. That approval can be
made with conditions and does not authorize the recording of the subdivision. In
this case, the preliminary plan imposed no conditions. When that occurs, because
there is no difference between the preliminary plan and final plan, the final
approval of a subdivision plan by the Borough is automatic. See Graham v.
Zoning Hearing Board of Upper Allen Township. 555 A.2d 79 (Pa. 1989); Borough
v. Township of Maxatawny, 123 A.3d 347 (Pa. Cmwlth. 2015). Because nothing in
Sections 303 through 305 of the Hollidaysburg Ordinance require that the Borough
approve a preliminary land development plan separate from a final land

      10
           Chapter 22 “Subdivision and Land Development” of Hollidaysburg Ordinance at
http://www.blairco.org/HollidaysburgBorough/Documents/Chapter_22.pdf (last visited August
23, 2016).




                                           14
development plan, the trial court properly found that the Objectors’ argument was
without merit.


              Moreover, Objectors’ argument that the approval violated Chapter 22,
Sections 403 and 404 of the Hollidaysburg Ordinance is similarly without merit.
Those provisions provide specifications with regard to the drawing of the
preliminary plan and the final plan, respectively, and the specifics that must be
included. Nothing in either provision requires separate approvals of the land
development plan, not to mention that Objectors do not specify any further
deficiencies in the submission of the land development plan with respect to the
sections they outlined in their complaint.


              Accordingly, transforming their complaint in equity to a statutory
zoning appeal, we affirm the trial court’s holding that nothing in this case
precludes the trial court from approval of the preliminary plan and final plan
together.11



                                         ________________________________
                                         DAN PELLEGRINI, Senior Judge




      11
         Based on our disposition of this matter, we need not address Objectors’ remaining
arguments.



                                           15
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Regis H. Nale, Louis A. Mollica     :
and Richard E. Latker,              :
                  Appellants        :
                                    :
             v.                     : No. 2008 C.D. 2015
                                    :
Hollidaysburg Borough and           :
Presbyterian Senior Living          :




                                  ORDER


             AND NOW, this 28th day of September, 2016, the order of the Court
of Common Pleas of Blair County, dated September 30, 2015, at No. 2015 GN
2628, is affirmed.



                                    ________________________________
                                    DAN PELLEGRINI, Senior Judge
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Regis H. Nale, Louis A. Mollica         :
and Richard E. Latker,                  :
                  Appellants            :
                                        :   No. 2008 C.D. 2015
             v.                         :
                                        :   Submitted: July 15, 2016
Hollidaysburg Borough and               :
Presbyterian Senior Living              :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE DAN PELLEGRINI, Senior Judge



OPINION NOT REPORTED

DISSENTING OPINION BY
JUDGE McCULLOUGH                                   FILED: September 28, 2016

             I respectfully dissent because I believe that the Court of Common
Pleas of Blair County (trial court) erred in sustaining the preliminary objections
filed by Hollidaysburg Borough (Borough) and Presbyterian Senior Living (PSL)
in response to a complaint filed by Regis H. Nale, Louis A. Mollica, and Richard
E. Latker (collectively, Objectors).
             As the Majority notes, Objectors argue that the Borough Council’s
March 12, 2015 decision to rezone all of the properties in their neighborhood from
an R2 District to a Residential Business District was void ab initio because their
due process rights were violated before the decision was made, thereby tolling the
30-day appeal period under section 1002-A(a) of the Pennsylvania Municipalities
Planning Code (MPC).1          The Majority identifies the purported due process
violation solely as the circulation of “an ostensibly official government zoning map
misrepresenting the existing zoning boundaries” at the Borough Council’s March
12, 2015 public hearing. (Objectors’ brief at 23.) The Majority then summarily
concludes that such a violation does not implicate due process.
             However, the presentation of this zoning map was not the sole due
process violation alleged by Objectors. Rather, the zoning map issue was merely a
single part of a larger scheme that Objectors alleged was designed to mislead the
public and essentially rubber-stamp the development plans of a single corporate
entity, PSL. In addition to the issue regarding the zoning map, Objectors raised
issues concerning: PSL’s misrepresentation of its development project as a group
residence to obtain more favorable setbacks, lessen the required green space, and
reduce its off-street parking requirements by nearly 80%; the legality of permits
issued on the basis of these misrepresentations; the propriety of a condensed
preliminary and final land development approval process; and purported improper
directives from the Borough Solicitor, who also happened to be the Solicitor for
Blair County. I would conclude that the issues raised by Objectors implicated due
process, thereby tolling the 30-day appeal period under section 1002-A(a) of the
MPC.
             Furthermore, while the Majority correctly concludes that Objectors’
complaint in equity constituted a timely appeal of the Borough Council’s August
13, 2015 approval of PSL’s land development plan, I disagree with the Majority’s

       1
       Act of July 31, 1968, P.L. 805, added by the Act of December 21, 1988, P.L. 1329, as
amended, 53 P.S. §11002-A(a).


                                        PAM - 2
conclusion that the Borough’s simultaneous approval of “Preliminary/Final Land
Development Plan” was proper. To the contrary, I agree with Objectors that
separate approvals of the land development plan are anticipated and required by
Chapter 22, sections 303, 304, and 305 of the Hollidaysburg Ordinance.
            In this regard, section 303 of the Hollidaysburg Ordinance addresses
an applicant’s submission of a preliminary plan, which is then forwarded to the
Borough’s Planning Commission, Borough Council, and county planning agency
for review. Section 303(2) specifically precludes the Borough from approving a
preliminary plan “until the county’s review is received or until 30 days following
the date the application was sent to the county.” (Slip op. at 10.) Section 304
discusses review of the preliminary plan by Borough Council and the Planning
Commission, and imposes time limitations on their approval or disapproval of the
same. Section 304(8) states that the “preliminary plan approval shall stipulate the
date by which application for final plan approval must be submitted” and, if a
development is to be completed in phases or stages, said approval “shall include a
timetable for the submission of the final plans for the various phases.” (Slip
op. at 12) (emphasis added).     Section 305 states, in pertinent part, that “the
applicant shall submit a final plan in accordance with the time periods specified
by the preliminary plan approval.” (Slip op. at 13) (emphasis added).
            These sections of the Hollidaysburg Ordinance clearly reveal the
Borough’s requirement for separate filings of the preliminary and final land
development plans. The Majority notes that the preliminary plan in this case was
approved without conditions and that there was no difference between the
preliminary and final plans, thereby rendering the Borough’s approval of the final
plan automatic.   Nevertheless, such automatic approval does not obviate the


                                     PAM - 3
Ordinance’s requirement for separate approvals of the preliminary and final land
development plans.
            Accordingly, I would reverse the trial court’s order sustaining the
preliminary objections of the Borough and PSL.




                                        ________________________________
                                        PATRICIA A. McCULLOUGH, Judge




                                   PAM - 4